Citation Nr: 0901568	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral stress 
reactions of the shins.

2.  Entitlement to service connection for right knee pain.

3.  Entitlement to service connection for left knee patellar 
tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for bilateral 
stress reactions of the shins, right knee pain, and left knee 
patellar tendonitis.  In June 2002 and December 2003, an RO 
and a Decision Review Officer in St. Petersburg, Florida, 
respectively reviewed the previously denied claims pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) and 
upheld the prior denials.  

In September 2006, the Board remanded the case to the RO for 
additional development.

In an October 2006 VA examination, a VA staff physician wrote 
that due to the veteran's service-connected mental disorders 
she had serious impairment socially and occupationally to the 
extent that she was disabled and unable to be gainfully 
employed.  This raises an implied claim for total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU) which is referred to the RO for 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
veteran's claims.

Service treatment records reflect that the veteran complained 
of left and right knee pain, and was diagnosed in May 1996 
with left knee patellar tendonitis.  She subsequently 
complained of bilateral shin pain and was found on X-ray 
examination in May 1997 to have bilateral shin stress 
reactions, for which she was placed on a temporary disability 
profile.  Nevertheless, by August her bilateral shin 
disabilities were noted as "improving."  Her service 
treatment records are otherwise negative for any complaints 
or clinical findings of knee or shin problems.

The veteran was afforded a VA examination in May 1998, a 
month after leaving service, in which she reported a history 
of chronic back, bilateral knee, and foot pain, but did not 
complain of pain in either shin.  Physical examination 
resulted in diagnoses of pes planus and lumbosacral strain.  
However, there were no clinical findings of erythema, edema, 
crepitus, instability, or other knee abnormalities.  Nor was 
the veteran found to have any limitation of motion in the 
knees.  In this regard, while the veteran was noted "to be 
making faces and grimacing" during the range of motion 
testing, she was found to exhibit a "normal gait" when 
"not conscious of being observed."  Based on the clinical 
findings, the VA examiner concluded that the veteran did not 
have any current knee disabilities.  No clinical findings 
were made with respect to any shin disabilities.  
Significantly, the VA examiner expressly indicated that he 
did not review the veteran's claims folder.

Social Security Administration records dated in January 2002 
reflect complaints of back, knee and foot pain, including 
flare-ups brought on by physical activities, such as walking 
too far or standing too long, or by changes in the weather.  
Nevertheless, on private medical evaluation dated in March 
2002, the veteran was found to have full range of motion in 
all joints of the lower extremities.  Straight leg raising 
was negative and there was no indication of any motor 
deficits or sensory or reflex abnormalities.  Nor was there 
any showing of clubbing, cyanosis, or edema.  The veteran was 
noted to be able to stand on her heels and toes separately, 
and to squat and rise without difficulty.  The clinical 
evidence of record thereafter reflects additional complaints 
of bilateral knee and shin pain.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record 'indicate' that the claimed disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

The Board recognizes that the veteran was afforded a VA 
examination in May 1998, which was negative for any clinical 
findings of current knee disabilities.  However, the Board 
considers it significant that the examiner did not review the 
veteran's claims folder, including service medical records 
showing treatment for bilateral knee pain and a diagnosis of 
left knee patellar tendonitis.  To ensure a thorough 
examination and evaluation, a veteran's symptoms must be 
viewed in relation to their history.  38 C.F.R. § 4.1 (2008).  
Moreover, the Board observes that since the time of that last 
VA examination, which took place more than 10 years ago, she 
has submitted medical records showing treatment for 
complaints of bilateral knee pain.  The Board therefore finds 
that a remand for an additional examination and etiological 
opinion is in order to determine whether the veteran's 
current knee complaints are related to her in-service 
treatment for bilateral knee pain and left knee patellar 
tendonitis, or to any other aspect of her active duty. 

A VA examination is also warranted with respect to the 
veteran's claim for service connection for bilateral stress 
reactions of the shins.  As noted above, this condition was 
diagnosed in service and the veteran has submitted medical 
evidence showing post-service treatment for shin pain.  A VA 
examiner has not yet addressed the nature and etiology of the 
veteran's post-service shin complaints or provided an opinion 
as to whether or not they are related to the veteran's 
service.  Accordingly, the Board finds that a VA etiological 
examination and opinion are in order to fully 
and fairly address the merits of the claim.

Finally, the Board observes that the veteran is currently 
service connected for bilateral pes planus and lumbosacral 
strain.  The clinical evidence of record reflects that the 
veteran has frequently complained of pain in her knees and 
shins that is accompanied by foot and back pain.  As the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board finds that the evidence is sufficient to 
warrant consideration of the veteran's claims for service 
connection for knee and shin disabilities to include as 
secondary to her service-connected bilateral pes planus and 
lumbosacral strain.  Accordingly, the Board finds that on 
remand, a VA examiner should provide an opinion as to whether 
the veteran's current knee and shin problems are proximately 
due to or the result of her service- connected bilateral pes 
planus and/or lumbosacral strain.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and etiology of any shin or knee 
disabilities found to be present.  The 
claims folder should be made available 
and reviewed by the examiner.  
Following a physical examination and 
all appropriate testing, the examiner 
must diagnose any shin or knee 
disabilities found on examination.  The 
examiner must opine as to whether it is 
at least as likely as not that any 
right or left shin or right or left 
knee disability diagnosed on 
examination had its onset in or is 
related to service or to a service-
connected disability.  A complete 
rationale should be provided for any 
opinion expressed in a legible report.

2.  Then, readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, the veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

